Name: Commission Regulation (EC) No 609/2000 of 21 March 2000 amending Regulation (EC) No 3298/94 laying down detailed measures concerning the system of rights of transit (ecopoints) for heavy-goods vehicles transiting through Austria (Text with EEA relevance)
 Type: Regulation
 Subject Matter: land transport;  organisation of transport;  transport policy;  Europe;  European construction
 Date Published: nan

 Avis juridique important|32000R0609Commission Regulation (EC) No 609/2000 of 21 March 2000 amending Regulation (EC) No 3298/94 laying down detailed measures concerning the system of rights of transit (ecopoints) for heavy-goods vehicles transiting through Austria (Text with EEA relevance) Official Journal L 073 , 22/03/2000 P. 0009 - 0012Commission Regulation (EC) No 609/2000of 21 March 2000amending Regulation (EC) No 3298/94 laying down detailed measures concerning the system of rights of transit (ecopoints) for heavy-goods vehicles transiting through Austria(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 11(6) and Annex 4 to Protocol 9 thereto,Whereas:(1) ECMT permits valid in Austria should allow free transit through Austria.(2) Clear rules for the cancellation of ecocards are required. The used ecocards are needed for statistical purposes.(3) The optimal use of electronic ecopoints is best achieved by distributing them several times during the year.(4) A vehicle setting down or picking up a complete load in Austria should be considered to have undertaken a bilateral journey and thus should not be required to pay ecopoints, irrespective of the route taken by the vehicle to enter and exist Austia.(5) The implementation of an agreement to allow 40 tonne lorries to transit Switzerland will alleviate the number of lorries transiting Austria. Due to the geographical position of Italy and Greece, lorries going to/from those countries will still need to transit Austria. Greece and Italy should be given further priority over unused ecopoints returned to the Commission.(6) Commission Regulation (EC) No 3298/94(1), as amended by Regulation (EC) No 1524/96(2), should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the committee set up by Article 16 of Protocol 9,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 3298/94 is amended as follows:1. In Article 1, the following paragraph 1a is inserted: "1a. Transit journeys made in the circumstances listed in Annex C or under ECMT authorisations that are valid on Austrian territory shall be exempt from the ecopoints system."2. Article 2(1) is replaced by the following: "1. Unless a vehicle is using an ecotag, the requisite number of ecopoints shall be affixed to the ecocard and cancelled. The ecocard shall be cancelled by any one of the following methods:(a) stamping the ecocard in an ecocard stamping machine;(b) having the ecocard stamped by the Austrian border control authorities upon entering Austria;(c) having the ecocard stamped and dated by the national authorities of the haulier before entering Austrian territory;(d) having the ecocard stamped at an office where the initialisation of ecotags is performed.Austrian frontier stations that are equipped with an ecocard stamping machine are listed in Annex H.For statistical purposes page 1 of the completed ecocard shall either be collected by the Austrian authorities or subsequently returned by the competent authorities within three months of the completion of the journey to the Austrian authorities. The statistics thus collected shall assist the Commission in making any proposal for the distribution the reserve of ecopoints."3. In Article 5(5), the following point (d) is added: "(d) or the ecocard has not been cancelled in accordance with the procedure laid down in Article 2(1)."4. In Article 6, the following paragraph 3 is added: "3. The electronic ecopoints shall be made available each year to Member States in three equal instalments: the first instalment before 1 November of the preceding year, the second instalment before 1 March and the third instalment before 1 July."5. Article 14 is replaced by the following: "Article 14A journey shall be deemed to be exempt from the payment of ecopoints if the vehicle either sets down or picks up its complete load in Austria and the vehicle carries suitable documentation to demonstrate this, irrespective of the route taken by the vehicle to enter and exist Austria."6. Annex E is replaced by the text set out in Annex I to this Regulation.7. Annex H, set out in Annex II to this Regulation, is added.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2000.For the CommissionLoyola De PalacioVice-President(1) OJ L 341, 30.12.1994, p. 20.(2) OJ L 190, 31.7.1996, p. 13.ANNEX I"ANNEX EECOPOINT REDISTRIBUTION CRITERIAThe special position of Greece and ItalyOf the Community reserve of 3,34 % of the total number of ecopoints, a proportion of ecopoints equivalent to 4874 of the units set out in Annex D shall be allocated to Italy and 576 of the units set out in Annex D to Greece, on a priority basis.Furthermore, all necessary efforts shall be made to ensure that the share of ecopoints allocated to Greece takes sufficient account of Greek needs.The effect of German reunificationIn addition, a proportion of ecopoints equivalent to 6444 if the units set out in Annex D shall be allocated to Germany from the Community reserve.The redistribution of ecopoints returned by AustriaAll Austrian ecopoints returned to the Commission for redistribution shall be redistributed to Member States requesting additional ecopoints in proportion to the use made by heavy-goods vehicles registered in Member States of the "Rollende LandstraÃ e" in Austria.Upon the coming into force of the Agreement between the European Community and the Swiss Confederation on the carriage of goods and passengers by rail and road, the distribution of ecopoints returned by Austria shall be as follows:of the Austrian ecopoints returned for distribution to the Commission, 30 % shall be allocated to Greece and 30 % to Italy, on a priority basis. The remaining ecopoints returned by Austria shall be distributed to Member States asking for additional ecopoints in proportion to the use made by heavy-goods vehicles registered in Member States of the "Rollende LandstraÃ e" in Austria.The number of ecopoints allocated to Member States, the number actually used by them and the average NOx figures for transiting vehicles from Member StatesThe remaining ecopoints shall be distributed to Member States requesting additional ecopoints proportional to a coefficient that is defined for each Member State as follows:- number of ecopoints deemed necessary, based on extrapolation of the most recent statistics from Austria,- multiplied by the proportion of ecopoints allocated to a member State that were actually used by that Member State the previous year,- multiplied by the most recent average NOx figures for transit vehicles from the Member State, as a percentage of the target figure for the year."ANNEX II"ANNEX HAustrian border stations equipped with an ecocard-stamping machineAchenkirchArnoldsteinBraunauBrennerpaÃ EhrwaldHangendensteinHÃ ¶rbranzKiefersfeldenMusauNaudersNeuhausPinswangReit im WinkelSaalbrÃ ¼ckeScharnitzSchlechingSillianSpringenSubenSteinpaÃ WalserbergWegscheid"